Martin Ch. J.:
There is no evidence in this case elearly establishing the fact that Job Tyler ever gave, or agreed to convey, the property in question to Ms son De Witt. That he sold it, there is no pretence. As against the widow and heirs •of Job Tyler, a decree for a conveyance would be made •only on the most conclusive proof of the gift, and of some satisfactory reason why it was not consummated by a conveyance, even if upon the case made by the bill relief would, in any case, be granted. The statements of Job Tyler which are relied upon to sustain the complainants’ case, are loose, indefinite statements, that he had given the land to his son; in one instance made to. a creditor of that son, who was evidently pressing the father to pay the son’s debt; in another, it is accompanied with no evidence explanatory of the occasion of the statement, or of the conversation preceding or following it, from which its full import can be gathered. The evidence of Bonham is the most direct and satisfactory of any, but even this shows no contract or agreement- — -nothing but an unexecuted intention. The statements of De Witt can no more be considered in behalf of the complainants, than they could in his own -behalf, were he living, and seeking the conveyance. Nor do we think *369his occupancy of the land, and labor performed upon it, any part performance, or regard them as proof of delivery of possession, or of expenses incurred upon the faith of any agreement or offer respecting the land. Their relation of father and son explains this more satisfactorily than the evidence does the complainants’ claim. As against Hecox, the mortgagee of these premises, neither the facts, nor the consideration, if the gift were proven, would authorize a decree. ' — See Wilson v. Wilson, ante p. 9.
There was therefore no error in the decree of the court below, and it must be affirmed with costs.
The other Justices concurred.